Title: To John Adams from Aeneas Mackay, 25 February 1800
From: Mackay, Aeneas
To: Adams, John


May it please your Excellency.
New York 25th February 1800 No. 51 Harman’s Street 7th Ward.



Nothing but the singular & particular distresses of the unfortunate man who with diffidence makes his unhappy situation known to your Excelly. can appologies for the liberty he takes of Addressing the President of the U States. It’s a common maxim, “That necessity has no Law—and is the mother of invention”—I am Sir, a Native of Sutherlandshire N. Britain, a Highlander, bred what is called a Gentn. born of respectable parents, and embraced the Proffession of Arms at the age of eighteen; in the Winter of 1756, continued in incessant service in Peace & War, untill 1777, at New York: I was so severely afflicted with an accute Rheumatism, that owing to that Malady, & to accomodate a growing family; I quitted my beloved proffession by the Sale of my Commissions of Lieut. & Adjutant to the 52nd Regiment of Foot—Not by any means from political motives. No Sir, it was absolutely an involuntary necessitous transaction. With the money arising from the Sale of my Commissions, I became a Mercht. or, Shopekeeper here. By several unexpected & unavoidable losses & disappointments, & having to do with people who knew more of my new trade than I did, in Eight years time I was not worth one penny. Notwithstanding the greatest œcconomy, and care. I have run through a rough Gauntlent ever since Sir; in endeavouring to keep my family a little longer together, untill they are stronger, & abler to help themselves. I have had eleven Children by my present spouse. They now consist of (the Best of Wives) which I marryed in Boston, at the Blockade of that place in 1775, and four Children, three of them very young. A Boy & three Girls. Myself 63 years of Age, pureblind, & very infirm. Particularly in Wet damp Weather. I kept a small Shop previous to last Summers Sickness with a very small stock, but the dispersing of the Neighbours, & customers to the Country to evade the Fever, soon left me nothing but bare Walls. Many friends here Americans, as well as Britons, who knew me in prosperity, have often assisted me for several years past, by Donations, but Sir, these temporary reliefs, ‘tho gratifying for the moment; only serve barely from hand to mouth. I have about two years past made Application to P. Edwd, now Duke of Kent at Halifax—and by H.R. Highnesses injunction to his Brother of York, with a hope that ‘tho I had no claim upon my native Country, having sold out, yet that I certainly had a claim on humanity &c. &c. and ‘tho I had very civil answers from their Secretarys, for want of old acquaintances to push, & represent my misery, I have received not a penny benefit from those Applications—‘tho well Certifyed from most respectable men here.
Give me leave to mention sir, that Colo. Wm. Smith, and his amiable consort some years past when they lived here, were very kind to me. I for a short time attended the Colonels two little sons, when he lived on Sandy Hill, to give them Lessons in the Rudiments of an English Education—Mrs. Smith has often furnished me with the indispensible necessarys of life for my little family—I shall never forget her kindness on a very trying occasion. Unhappily for me, they removed from hence soon afterwards. The present moment is so dark and gloomy here, on account of the late Annual Visitation of Epidemic, that my old friends have got tired of my reiterated applications, and I have no resource left. Should I throw myself on the City Corporation, the Alms-house would perhaps with difficulty be my lott. I tremble at the thought Sir, not for my Bodily sufferings there, but for my fine Children, free even as yet of the little Vices of Children, and educated by their old Sire with peculiar care. As I am unfit for any hardships from my age & infirmitys I am as often as possible employed in their Tuition. I will wave Sir, the observing my having been in the Service of Great Britain, it was also the Service of this Country, at a time when the Battles & interests of both Countrys were immediately  the same.
I am therefore a peculiar Object of Charity—I did not quitt my proffession as a Vagabond and a Traitor. No Sir, I quitt with reluctance, & Tears, from the best motives, to provide for an increasing family—Of all this I have the clearest and most Authentic doccuments. I am not in the least Apprehensive that you Sir, from your Wonted Benevolence, Justice, & Superior knowledge of mankind will in any shape discriminate me, for having by chance in my youth, fell into a Millitary proffession. I quit with honour, & the Approbation, & particular countenance of great Judges my respective Commanders. It was on my side an Error in Judgement, for which I have suffered hard. I have never meddled with politics, a genuine soldier of inferior Rank has no bussiness with them. I only wanted to get clear through life, so as to be able to provide for my family—I am disappointed. I have now no Earthly permanent resource, or, prospect—I have perhaps taken an unprecedented liberty in my mode of submitting my Singularly miserable situation to your Excellency. All my family are bare footed & otherwise very bare of Cloathing. I am disqualifyed now, from availing myself of the knowledge acquired in my youth in a Millitary education, improved by a long experience. I can therefore solicit for no employ in that line. I have ventured to address you Sir. I hope the Divine protector, and disposer, of Great & Small, that has so long preserved you for the good of your country, and who has often defended me (a mere Atom) in Eminent dangers in a long course of hazardous incidents; Inspires me at this moment with fortitude in making this last effort, to extricate myself & little ones in some measure from the many calamitys attendent on our very extraordinary situation in life. And may the Supreme Being continue your Serviceable life, & induce you to Assist, a very meritorious Suffering old man—I dare say this much, and can prove the Assertion. I once wrote well Sir—This Letter was written in the Month of November last & from a timid diffidence of its propriety, it has lain by ever since. And now finally without consulting any one, even the wife of my Bosom, I venture to forward it, post paid, In the fullest confidence that I will be excused for the prolixity of this Letter, not well knowing what part of it to retain, & the incorrectness that may occur, owing to age & infirmitys.
I beg leave to Subscribe / Your Excellencys / Most Obedient & devoted / Humble ServantAneas Mackay